Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. David C. Oren on December 17, 2021.  Amended claims from Mr. Oren are attached to this notice. 
The application has been amended as follows: 
Claim 1, lines 11-12, page 2 (based on applicant’s email on December 17, 2021); adding “wherein a bottom wall of the first cyclone body is connected to and is not removable with respect to a side wall of the first cyclone body”. 
Claim 18, lines 3-4, page 4 (based on applicant’s email on December 17, 2021); adding “wherein a bottom wall of the first cyclone body is connected to and is not removable with respect to a side wall of the first cyclone body”. 

Therefore, claim 1 would read as the following:
A dust collector comprising:

a first dust container configured to communicate with the first dust outlet and collect dust separated from the air,
wherein at least a part of the first cyclone body is horizontally adjacent to the first dust container in a first horizontal direction that intersects with the first flow axis,
wherein the first air outlet is provided above the first air inlet,
wherein the first air inlet and the first dust outlet are formed in a circumferential surface of the first cyclone body, and wherein the first air outlet is formed in an upper cover that is connected to an upper end of the circumferential surface of the first cyclone body and covers a top of the first cyclone;
at least one second cyclone configured to induce a cyclonic flow of air discharged from the first cyclone around a second flow axis extending in the vertical direction; and
a second dust container provided below the at least one second cyclone to collect dust removed from the air in the at least one second cyclone,

wherein at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first cyclone body in a second horizontal direction that intersects with the first horizontal direction and the first flow axis,
wherein the second cyclone and the second dust container are arranged outside the first cyclone body,
wherein a bottom wall of the first cyclone body is connected to and is not removable with respect to a side wall of the first cyclone body.  

Therefore, claim 18 would read as the following:
A cleaner comprising:
a cleaner main body;
a dust collector provided in the cleaner main body; and
at least one wheel configured to allow the cleaner main body to move,
wherein the dust collector comprises:
a first cyclone comprising a first cyclone body configured to generate a cyclonic flow of air around a first flow axis that extends in a vertical direction, a first air inlet formed in the first cyclone body, a first dust outlet formed in the first cyclone body, and a first air outlet formed in the first cyclone body; and

wherein the first air outlet is provided above the first air inlet,
wherein the first air inlet and the first dust outlet are formed in a circumferential surface of the first cyclone body, and wherein the first air outlet is formed in an upper cover that is connected to an upper end of the circumferential surface of the first cyclone body and covers a top of the first cyclone,
at least one second cyclone configured to induce a cyclonic flow of air discharged from the first cyclone around a second flow axis extending in the vertical direction; and
a second dust container provided below the at least one second cyclone to collect dust removed from the air in the at least one second cyclone,
wherein at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first dust container in the first horizontal direction,
wherein at least a part of the at least one second cyclone and the second dust container are horizontally adjacent to the first cyclone body in a second horizontal direction that intersects with the first horizontal direction and the first flow axis,

wherein a bottom wall of the first cyclone body is connected to and is not removable with respect to a side wall of the first cyclone body.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20, are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 18, in particular the following elements: a bottom wall of the first cyclone body is connected to and is not removable with respect to a side wall of the first cyclone body. The closest prior art, Kim (US 2007/0084160), fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        01/03/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723